DETAILED ACTION
This office action is in response to the application filed November 1, 2021 in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both “barrier layer” and “attachment” (see at least para. 0015).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both “working attachments” and “replacement attachments” (see at least para. 0015).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “working face” and “working surface” (see at least para. 0016).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both “attachment face” and “attachment” (see at least para. 0017).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “32,” “34,” and “36” have been used to designate both “working face” and “working surfaces” (see at least paras. 0015, 0018).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a palm portion” on line 2 and “said palm” on line 3.  Taken together, these limitations render the claim indefinite because it is unclear whether they are referring to the same or different elements?  For purposes of examination, it will be interpreted that they are referring to the same element.
Claims 4, 5, 9, 10, 14, and 15 are indefinite because they each recite “the list comprising.”  This is an improper Markush-type claim which should read “a list consisting of.”  It is improper in a Markush claim to use the term “comprising” instead of “consisting of” (see MPEP 2173.05(h)).
Claim 6 recites the limitation “a palm portion” on line 2 and “said palm” on line 3.  Taken together, these limitations render the claim indefinite because it is unclear whether they are referring to the same or different elements?  For purposes of examination, it will be interpreted that they are referring to the same element.
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 7-10 each recite “The system of claim 6 …”  However, claim 6 recites “A Kit …” rather than “a system.”  As such, claims 7-10 fail to further limit claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-17 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,062,101 Friend.
To claim 1, Friend discloses a glove system (10,34,38) (see Figures 1-11, reproduced below for convenience; col. 3, line 63 – col. 6, line 32) comprising:
a glove (12) having a palm portion (18), a plurality of finger portions (22), and a thumb portion (20) (see Figures 1-11; col. 4, lines 27-39);
said palm portion, plurality of finger portions, and thumb portion at least partially covered in a barrier layer (14) (see Figures 1-11; col. 4, lines 6-14);
a first attachment (16) having an attachment layer (44), said first attachment being die cut to match the shape of said glove and said first attachment having a plurality of finger portions corresponding with said glove finger portions, and a thumb portion corresponding with said glove thumb portion (see Figures 1-11; col. 5, lines 31-32; col. 6, lines 5-33);
said first attachment having a first working surface (col. 4, lines 15-26);
a second attachment (16) having an attachment layer (44), said second attachment being die cut to match the shape of said glove and said second attachment having a plurality of finger portions corresponding with said glove finger portions, and a thumb portion corresponding with said glove thumb portion (see Figures 1-11; col. 5, lines 31-32; col. 6, lines 5-33);
said second attachment having a second working surface (col. 4, lines 15-26);
wherein said first working surface and said second working surface provide different working purposes (col. 4, lines 15-26; inasmuch as currently claimed, fine grit sandpaper, medium grit sandpaper, and coarse grit sandpaper are each considered to provide “different working purposes”); and
each said attachment layer configured to be selectively removable from said barrier layer of said glove (col. 5, line 33 – col. 6, line 33).

    PNG
    media_image1.png
    904
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    886
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    913
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    891
    598
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    923
    595
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    902
    596
    media_image6.png
    Greyscale

To claim 2, Friend further discloses a system further comprising:
said barrier layer and each said attachment layer comprising corresponding hook and loop fasteners (see Figures 10-11; col. 6, lines 5-33).

To claim 3, Friend further discloses a system wherein each said attachment layer comprises an adhesive layer (col. 5, line 33 – col. 6, line 33).

To claim 4, Friend further discloses a system wherein said first working surface is selected from a working surface from the list consisting of: a scouring pad; a sponge; dusting-7- materials; micro fiber cloth; cleaning cloths; steel wool; polishing cloths; buffing materials; rubber stamps with textures to match stamps for concrete; hair brush; fur brush; and sandpaper (col. 4, lines 15-26; sandpaper).

To claim 5, Friend further discloses a system wherein said second working surface is selected from a working surface from the list consisting of: a scouring pad; a sponge; dusting-7- materials; micro fiber cloth; cleaning cloths; steel wool; polishing cloths; buffing materials; rubber stamps with textures to match stamps for concrete; hair brush; fur brush; and sandpaper (col. 4, lines 15-26; sandpaper).

To claims 11-17, rejection of the claims under 35 USC 102 over USPN 8,062,101 Friend has previously been discussed (see above).  Under the principles of combination/anticipation, if a prior art device, in its normal and usual operation would obviously perform the method claimed, then the method would be considered to be obvious/inherent by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed that the device will perform the claimed process (see MPEP 2112.02).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 8,062,101 Friend in view of USPN 10,765,294 Cariello.
To claim 6, Friend discloses a kit for working a plurality of surfaces (10,34,38) (see Figures 1-11, reproduced above for convenience; col. 3, line 63 – col. 6, line 32; when a reference discloses all the individual elements in the claimed “kit” it effectively discloses a “kit”), the kit comprising:
a glove (12) having a palm portion (18), a plurality of finger portions (22), and a thumb portion (20) (see Figures 1-11; col. 4, lines 27-39);
said palm portion, plurality of finger portions, and thumb portion at least partially covered in a barrier layer (14) (see Figures 1-11; col. 4, lines 27-39);
a first attachment (16) having an attachment layer (44), said first attachment being die cut to match the shape of said glove and said first attachment having a plurality of finger portions corresponding with said glove finger portions, and a thumb portion corresponding with said glove thumb portion (see Figures 1-11; col. 4, lines 31-32; col. 6, lines 5-33);
said first attachment having a first working surface (col. 4, lines 15-26);
a second attachment (16) having an attachment layer (44), said second attachment being die cut to match the shape of said glove and said second attachment having a plurality of finger portions corresponding with said glove finger portions, and a thumb portion corresponding with said glove thumb portion (see Figures 1-11; col. 4, lines 31-32; col. 6, lines 5-33);
said second attachment having a second working surface (col. 4, lines 15-26);
wherein said first working surface and said second working surface provide different working purposes (col. 4, lines 15-26; inasmuch as currently claimed, fine grit sandpaper, medium grit sandpaper, and coarse grit sandpaper are each considered to provide “different working purposes”); and
each said attachment layer configured to be selectively removable from said barrier layer of said glove (col. 5, line 33 – col. 6, line 33).
Because Friend discloses all the elements as recited for the claimed “kit,” it effectively discloses a “kit.”
However, in the interest of promoting compact prosecution, because Friend does not expressly and explicitly disclose a storage container configured to store said glove, said first attachment, and said second attachment, Examiner notes Cariello teaches an invention similar to that of Friend (see Figures 1-14; col. 3, line 33 – col. 6, line 26) comprising a kit comprising a storage container (col. 5, lines 26-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the kit of Friend to include a storage container as taught by Cariello because Cariello teaches that this configuration is known in the art and beneficial for allowing one attachment to be withdrawn at a time for convenient access.  It would further have been obvious to one of ordinary skill in the art that it is well-known, customary, and non-novel to place related items together in a container.

To claim 7, the modified invention Friend (i.e. Friend in view of Cariello, as detailed above) further teaches a system further comprising:
said barrier layer and each said attachment layer comprising corresponding hook and loop fasteners (see Figures 10-11; col. 6, lines 5-33).

To claim 8, the modified invention Friend (i.e. Friend in view of Cariello, as detailed above) further teaches a system wherein each said attachment layer comprises an adhesive layer (col. 5, line 33 – col. 6, line 33).

To claim 9, the modified invention Friend (i.e. Friend in view of Cariello, as detailed above) further teaches a system wherein said first working surface is selected from a working surface from the list consisting of: a scouring pad; a sponge; dusting-7- materials; micro fiber cloth; cleaning cloths; steel wool; polishing cloths; buffing materials; rubber stamps with textures to match stamps for concrete; hair brush; fur brush; and sandpaper (col. 4, lines 15-26; sandpaper).

To claim 10, the modified invention Friend (i.e. Friend in view of Cariello, as detailed above) further teaches a system wherein said second working surface is selected from a working surface from the list consisting of: a scouring pad; a sponge; dusting-7- materials; micro fiber cloth; cleaning cloths; steel wool; polishing cloths; buffing materials; rubber stamps with textures to match stamps for concrete; hair brush; fur brush; and sandpaper (col. 4, lines 15-26; sandpaper).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Additional examples of inventions that are gloves with VELCRO® on the palm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732